 



Exhibit 10.1
LEAR CORPORATION
LONG-TERM STOCK INCENTIVE PLAN
FORM OF PERFORMANCE UNIT AWARD AGREEMENT
          PERFORMANCE UNIT AWARD AGREEMENT (the “Agreement”) dated as of ___,
between Lear Corporation (the “Company”) and the individual whose name appears
on the signature page hereof (the “Participant”), who is a key employee of the
Company or an Affiliate. Any term capitalized herein, but not defined, shall
have the meaning set forth in the Lear Corporation Long-Term Stock Incentive
Plan (the “Plan”).
          1. GRANT. In accordance with the terms of the Plan, the Company hereby
grants to the Participant a Performance Unit Award subject to the terms and
conditions set forth herein. Each Performance Unit shall have a notional value
of $30.00, provided, however, that no amounts will be paid or payable hereunder
unless the Participant earns Performance Units pursuant to Section 5 hereof.
          2. PERFORMANCE PERIOD. The Performance Period for this Award shall be
the three-year period commencing on January 1, 2007 and ending on December 31,
2009.
          3. PERFORMANCE MEASURE. There shall be one performance measure,
Earnings Growth, as defined below.
          “Earnings Growth” shall mean the compounded annual growth rate of the
Company’s annual operating income during the 3-year Performance Period.
Operating income shall mean the Company’s pretax income excluding the North
American Interior business, interest expense, impairments, restructurings and
other special items such as, among others: investment gains and losses;
extraordinary, unusual or non-recurring items; gains or losses on the sale of
assets; effects of changes in accounting principles or the application thereof;
asset impairment charges; acquisitions, divestitures, or financing activities;
recapitalizations, including stock splits and dividends; expenses for
restructuring or productivity initiatives; and other non-operating items.
          4. PERFORMANCE GOALS.
     Earnings Growth:

  i.   Threshold: 5% per year average growth     ii.   Target: 10% per year
average growth     iii.   Superior: 15% per year average growth

 



--------------------------------------------------------------------------------



 



          5. PERFORMANCE UNITS.
               a. The number of Performance Units earned by a Participant with
respect to the performance measure during the Performance Period shall be
determined under the following chart:

              Number of Performance   Performance At   Units       Earnings
Growth  
Threshold
       
 
     
Target
       
 
     
Superior
       
 
     

               b. In the event that the Company’s actual performance does not
meet threshold for that performance measure, Performance Units shall not be
earned with respect to that performance measure.
               c. If the Company’s actual performance for a performance measure
is between “threshold” and “target,” the Performance Units earned shall equal
the Performance Units for threshold plus the number of Performance Units
determined under the following formula:

     
(TAS — TS) x
  AP — TP
TAP — TP

     
TAS =
  The Performance Units for target.
 
   
TS =
  The Performance Units for threshold.
 
   
AP =
  The Company’s actual performance.
 
   
TP =
  The threshold performance goal.
 
   
TAP =
  The target performance goal.

               d. If the Company’s actual performance for a performance measure
is between “target” and “superior,” the Performance Units earned shall equal the
Performance Units for target plus the number of Performance Units determined
under the following formula:

     
(SS — TAS) x
  AP — TAP
SP — TAP

     
SS =
  The Performance Units for superior.
 
   

 



--------------------------------------------------------------------------------



 



     
TAS =
  The Performance Units for target.
 
   
AP =
  The Company’s actual performance.  
TAP =
  The target performance goal.
 
   
SP =
  The superior performance goal.

               e. If the Company’s actual performance for performance measure
exceeds “superior,” the Performance Units earned shall equal the Performance
Units for superior.
          6. TIMING AND FORM OF PAYOUT. Except as hereinafter provided, after
the end of the Performance Period, the Participant shall be entitled to receive
a dollar amount equal to the product of (i) the value per Performance Unit of
$30 multiplied by (ii) his or her total number of Performance Units determined
under Section 5. Payment of such amount shall be made as soon as
administratively feasible after the Committee certifies the actual performance
of the Company during the Performance Period. Notwithstanding the foregoing, any
delivery of any amount payable under this Section may be irrevocably deferred by
the Participant with the Committee’s consent; provided, that the Participant’s
election to defer occurs prior to the expiration of the second year of the
Performance Period. Notwithstanding anything herein to the contrary, the
Committee may defer payment of any amount hereunder to the Participant under
this Section if the payment of such amount would constitute compensation to the
Participant that is not deductible by the Company or an Affiliate due to the
application of Code Section 162(m); provided, that such amount deferred pursuant
to this sentence shall be delivered to the Participant on or before the
January 15 of the first year in which the Participant is no longer a “covered
employee” of the Company (within the meaning of Code Section 162(m)) following
the end of the Performance Period or, if later, the deferred delivery date
elected by the Participant in accordance with the preceding sentence.
Notwithstanding anything in this Section 6 to the contrary, an election to defer
hereunder shall comply with the requirements of Section 409A of the Code or it
will not be a valid election.
          7. TERMINATION OF EMPLOYMENT DUE TO DEATH, RETIREMENT, OR DISABILITY.
If a Participant ceases to be an employee prior to the end of the Performance
Period by reason of death, retirement or disability, the Participant (or in the
case of the Participant’s death, the Participant’s beneficiary) shall be
entitled to receive a cash amount equal the product of (i) the value per
Performance Unit of $30 multiplied by (ii) the number of Performance Units the
Participant would have been entitled to under Section 6 if he or she had
remained employed until the last day of the Performance Period multiplied by a
fraction, the numerator of which shall be the number of full calendar months
during the period of January 1, 2007 through the date of the Participant’s
employment terminated and the denominator of which shall be thirty-six. The
payment of such amount shall be made as soon as administratively feasible after
the end of the Performance Period, whether or not the Participant had elected
under Section 6 above to defer receipt of any amount deliverable under this
Award.
               Any distribution made with respect to a Participant who has died
shall be paid to the beneficiary designated by the Participant pursuant to
Article 11 of the Plan to receive

 



--------------------------------------------------------------------------------



 



amounts payable under this Award. If the Participant’s beneficiary predeceases
the Participant or no beneficiary has been properly designated, distribution of
any amounts payable to the Participant under this Award shall be made to the
Participant’s surviving spouse and if none, to the Participant’s estate.
          8. TERMINATION OF EMPLOYMENT FOR ANY OTHER REASON. Except as provided
in Section 7, the Participant must be an employee of the Company and/or an
Affiliate continuously from the date of this Award until the last day of the
Performance Period to be entitled to receive any amounts with respect to any
Performance Units he or she may have earned hereunder.
          9. ASSIGNMENT AND TRANSFERS. The rights and interests of the
Participant under this Award may not be assigned, encumbered or transferred
except, in the event of the death of the Participant, by will or the laws of
descent and distribution.
          10. WITHHOLDING TAX. The Company and any Affiliate shall have the
right to retain any amounts that are distributable to the Participant hereunder
to the extent necessary to satisfy the minimum required withholding taxes,
whether federal, state or local, triggered by the payment of any amounts under
this Award.
          11. NO LIMITATION ON RIGHTS OF THE COMPANY. The grant of this Award
shall not in any way affect the right or power of the Company to make
adjustments, reclassification, or changes in its capital or business structure,
or to merge, consolidate, dissolve, liquidate, sell or transfer all or any part
of its business or assets.
          12. PLAN AND AGREEMENT NOT A CONTRACT OF EMPLOYMENT. Neither the Plan
nor this Agreement is a contract of employment, and no terms of employment of
the Participant shall be affected in any way by the Plan, this Agreement or
related instruments except as specifically provided therein. Neither the
establishment of the Plan nor this Agreement shall be construed as conferring
any legal rights upon the Participant for a continuation of employment, nor
shall it interfere with the right of the Company or any Affiliate to discharge
the Participant and to treat him or her without regard to the effect that such
treatment might have upon him or her as a Participant.
          13. NOTICE. Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally, or sent by
certified, registered or express mail, postage prepaid. Any such notice shall be
deemed given when so delivered personally or, if mailed, three days after the
date of deposit in the United States mail, in the case of the Company to 21557
Telegraph Road, Southfield, Michigan, 48034, Attention: General Counsel and, in
the case of the Participant, to its address set forth on the signature page
hereto or, in each case, to such other address as may be designated in a notice
given in accordance with this Section.
          14. GOVERNING LAW. This Agreement shall be construed and enforced in
accordance with, and governed by, the laws of the State of Michigan, determined
without regard to its conflict of law rules.

 



--------------------------------------------------------------------------------



 



          15. PLAN DOCUMENT CONTROLS. The rights herein granted are in all
respects subject to the provisions set forth in the Plan to the same extent and
with the same effect as if set forth fully herein. In the event that the terms
of this Agreement conflict with the terms of the Plan document, the Plan
document shall control.
[signature page follows]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company and the Participant have duly executed this
Agreement as of the date first written above.

         
 
  LEAR CORPORATION    
 
       
 
  By:    
 
 
 
Roger A. Jackson    
 
       
 
  Its: Senior Vice President, Human
Resources    
 
       
 
       
 
  [Participant’s Signature]    
 
       
 
  Participant’s Name and Address for notices
hereunder    
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   

 